LAND, J.
Relatrix was charged by affidavit on information received with feloniously receiving $100,000, alleged to have been embezzled by a clerk in the office of the state-tax collector of the First district of the parish of Orleans. This affidavit was filed in the Second city criminal court, and the judge,, acting as a committing magistrate, fixed bail in the sum of $50,000. On his refusal to reduce the amount, the present application for a reduction to a reasonable sum was filed in this court. The petition of relator does not disclose why she did not apply for relief to the criminal district court of the parish of Orleans. In State ex rel. Baumann v. Sheriff, 44 La. Ann. 1014, 11 South. 541, this court, held that it would not entertain and grant a writ of-habeas corpus where a hearing may be had before a competent lower court except in eases of urgency. In State ex rel. *895Milliet v. Recorder, 47 La. Ann. 1677, 18 South. 709, the relator proceeded by mandamus to compel the recorder to examine the •case and to admit the relator to reasonable bail. That officer had fixed the amount of bail on one charge at $20,000 and on another .at $5,000. This court dismissed the application, saying, inter alia:
“For excessive bail the injured party has a speedy remedy by simple motion before the criminal court which has jurisdiction of the case.”
See, also, State v. McColley, 115 La. 403, 39 South. 81, reaffirming State ex rel. Baumann v. Sheriff, supra.
It is therefore ordered that relatrix’s application be dismissed, without prejudice.